ACCEPTED
                                                                                       06-14-00109-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  2/18/2015 4:18:17 PM
                                                                                       DEBBIE AUTREY
                                                                                                CLERK



                                NO. 06-14-00109-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
STATE OF TEXAS                            §    IN THE            TEXARKANA, TEXAS
                                          §                    2/18/2015 4:18:17 PM
VS.                                       §    6th COURT           DEBBIE AUTREY
                                          §                            Clerk
MARLO DONTA PERSONS                       §    OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Marlo Donta Persons, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case was appealed on July 03, 2014 from the 354TH Judicial

District Court of Hunt County, Texas.

      2.    The original case appealed from was styled the STATE OF TEXAS

vs. Marlo Donta Persons, Cause Number 29,371.

      3.    Appellant was convicted of Possession of a Controlled Substance

Penalty Group 1 in an amount Greater or equal to 400 grams.

      4.    Appellant was sentenced to 55 years in the Texas Department of

Corrections on June 09, 2014.

      5.    Notice of appeal was given on July 03, 2014.
      6.     Defendant is currently incarcerated.

      7.     The appellate brief is presently due on February 18, 2015.

      8.     Appellant requests a 30 day extension from the present date.

      9.     This is appellant’s first requested extension and no other extensions

have been granted to appellant at this time.

      10.    The clerk's record was filed on October 13, 2014; the complete

reporter's record was filed on January 20, 2015.

      11.    Appellant presents the following facts as good cause for the requested

extension:

      Appellant’s attorney, Elisha Hollis has begun reviewing both the reporter’s

record and the clerk’s record filed in this cause. But, Appellant’s counsel has not

been able to finish fully reviewing the entire record and prepare a brief for

Appellant due to extensive preparation for a sexual assault of a child trial between

January 19, 2015 and February 06, 2015 that was set for a jury trial on February

09, 2015.

      Furthermore, Appellant has communicated with his counsel that he would

like more time to review the record as well before a brief is filed on his behalf.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.
                                     Respectfully submitted,

                                     The Law Office of Elisha Hollis
                                     2608 Stonewall Street
                                     Greenville, Texas 75401
                                     Tel: (903) 450-2473
                                     Fax: (903) 200-1290
                                     ElishaHollis@gmail.com

                                     By: /s/ Elisha Hollis
                                     Elisha Hollis
                                     State Bar No. 24083189
                                     Attorney for Marlo Persons




                        CERTIFICATE OF SERVICE

      This is to certify that on February 18, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Hunt

County Texas, by electronic filing system and by hand delivery.



                                     /s/ Elisha Hollis
                                     Elisha Hollis